DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 03/09/2022. Claims 1-20 are currently presented in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
In claim 19, line 1, before “of claim 12”, replace “electronic device” with -- method --.

(End of Amendment)

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Klemetsson (U.S. Pub. No.: 2019/0007286) teaches a data stream handler module configured to cause transmission and/or reception of a single or multiple 
Kongovi et al (U.S. Pub. No.: 2018/0278728) teaches provide a system and method for changing the means of communication between two devices by switching between several communication protocols depending on the proximity between devices.  The embodiments herein automatically switch between a plurality of communication protocols between two devices based on preset triggers.  
Fujii (U.S. Pub. No.: 2018/0183495) teaches a method for a communication device includes determining whether a first radio frequency (RF) signal at a level of at least a first predetermined field threshold is detected.  The method also includes generating a second RF signal at a level of at least a second predetermined field threshold greater than the first predetermined field threshold, when the communication device receives an instruction to generate the second RF signal and the determining determines that the first RF signal at the level of at least the first predetermined field 
threshold is not detected.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest determine a communication type to be performed with the external device; when the communication type is a first type of continuous communication, configure data in a long packet structure; when the communication type is a second type of discontinuous communication, configure data in a short packet structure; and perform data communication in the continuous communication or in the discontinuous communication with the external device on the basis of the determined communication type, in combination with other limitations, as specified .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TUAN PHAM/Primary Examiner, Art Unit 2649